FILED
                           NOT FOR PUBLICATION                                 JUN 08 2012

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


LEONARD G. NOLLEN,                               No. 11-35501

              Plaintiff - Appellant,             D.C. No. 2:10-cv-00214-JPH

  v.
                                                 MEMORANDUM*
MICHAEL J. ASTRUE, Commissioner of
Social Security,

              Defendant - Appellee.


                   Appeal from the United States District Court
                      for the Eastern District of Washington
                   James P. Hutton, Magistrate Judge, Presiding

                        Argued and Submitted June 5, 2012
                               Seattle, Washington

Before: SILVERMAN and MURGUIA, Circuit Judges, and HALL, District
Judge.***

       Leonard Nollen appeals the district court’s grant of summary judgment in

favor of the Commissioner’s denial of disability benefits. We have jurisdiction


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The Honorable Janet C. Hall, United States District Judge for the
District of Connecticut, sitting by designation.
pursuant to 28 U.S.C. § 1291 and review the administrative decision for substantial

evidence. Molina v. Astrue, 674 F.3d 1104, 1110-11 (9th Cir. 2012). We affirm.

      The administrative law judge gave specific reasons supported by substantial

evidence in the record to support the residual functional capacity assessment. He

provided a detailed summary of the medical evidence, interpreted the evidence, and

made findings. He explained that he gave more weight to the treating medical

records and examining physician, but gave some weight to the non-examining

opinion because it was supported by the treating medical records. Because the

limitations that Dr. Bagby diagnosed were limited to a twelve-month period and

the ALJ’s decision was made more than twelve months after Dr. Bagby’s opinion,

the ALJ’s residual functional capacity assessment does not conflict with Dr.

Bagby’s recommendation.

      Any error the administrative law judge made by not explaining why he

found that Nollen could occasionally lift 20 pounds was harmless because the

vocational expert identified specific sedentary jobs that Nollen could perform with

his sedentary lower extremity limitations and testified that the reduced lifting limit

would not change his opinion. Molina, 674 F.3d 1115 (error is harmless if the

administrative law judge would have reached the same result or substantial

evidence still supports the decision).


                                          2
      The administrative law judge properly applied the two-step rule for

evaluating Nollen’s testimony about subjective pain. Lingenfelter v. Astrue, 504

F.3d 1028, 1036 (9th Cir. 2007). The administrative law judge also gave clear and

convincing reasons for rejecting Nollen’s testimony that he could not perform any

work, finding that: (1) treatment was routine and conservative; (2) pain was pretty

well controlled with medication; (3) Nollen failed to follow treatment

recommendations; and (4) objective medical evidence did not support the

testimony. The administrative law judge could consider these factors. Id. at 1040.

In addition, Nollen’s treating medical records support these findings.

      Contrary to Nollen’s assertion, the administrative law judge did not

disregard Dr. Bailey’s mental health assessment. The administrative law judge

properly relied on Dr. Chandler’s examining opinion and adopted the only mental

health limitation added by Dr. Bailey’s file review opinion, “superficial public

contact.” The administrative law judge also properly considered the checked boxes

on the mental residual functional capacity assessments in context with the

explanations for the checked boxes provided at the end of the form. It was not

error for the ALJ to give more weight to Dr. Bailey’s narrative conclusions in the

functional capacity assessment section of the mental residual functional capacity

assessment form, as opposed to a checked box on the psychiatric review technique


                                         3
form. Cf. Molina, 674 F.3d at 1111-12 (explaining that an administrative law

judge may reject or give less weight to unexplained check-off reports).

      AFFIRMED.




                                         4